      Case 2:17-cv-01563-TLN-KJN Document 31 Filed 10/02/18 Page 1 of 2



 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   1990 North California Blvd., Suite 940
 3 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 4 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 5          jsmith@bursor.com

 6
   THE FRASER LAW FIRM, P.C.
 7 Michael T. Fraser (State Bar No. 275185)
   4120 Douglas Blvd., #306-262
 8 Granite Bay, CA 95746
   Telephone: (888)557-5115
 9 Facsimile: (866)212-8434
   E-Mail: mfraser@thefraserlawfirm.net
10
   Counsel for Plaintiff
11

12
                                     UNITED STATES DISTRICT COURT
13
                                     EASTERN DISTRICT OF CALIFORNIA
14

15   DUSTY SPEARMAN, on behalf of herself and            Case No. 2:17-cv-01563-TLN-KJN
     all others similarly situated,
16
                        Plaintiff,                       NOTICE OF VOLUNTARY DISMISSAL
17                                                       WITHOUT PREJUDICE
             v.
18                                                       [Fed. R. Civ. P. 41(a)(1)(A)(i)]
     IPLAY., INC.,
19
                        Defendant.
20

21

22

23

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL; CASE NO. 2:17-cv-01563-TLN-KJN
      Case 2:17-cv-01563-TLN-KJN Document 31 Filed 10/02/18 Page 2 of 2



 1          TO THE COURT AND ALL PARTIES OF RECORD:

 2          PLEASE TAKE NOTICE that Plaintiff Dusty Spearman voluntarily dismisses her individual

 3   claims against Defendant iPlay, Inc. without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

 4

 5
     Dated: October 2, 2018                 Respectfully submitted,
 6

 7                                          BURSOR & FISHER, P.A.
 8

 9                                          By:        /s/ Joel D. Smith
                                                         Joel D. Smith
10
                                            L. Timothy Fisher (State Bar No. 191626)
11                                          Joel D. Smith (State Bar No. 244902)
                                            1990 North California Blvd., Suite 940
12
                                            Walnut Creek, CA 94596
13                                          Telephone: (925) 300-4455
                                            Facsimile: (925) 407-2700
14                                          E-Mail: ltfisher@bursor.com
                                                     jsmith@bursor.com
15

16                                          THE FRASER LAW FIRM, P.C.
                                            Michael T. Fraser (State Bar No. 275185)
17                                          4120 Douglas Blvd., #306-262
                                            Granite Bay, CA 95746
18                                          Telephone: (888)557-5115
                                            Facsimile: (866)212-8434
19
                                            E-Mail: mfraser@thefraserlawfirm.net
20
                                            Counsel for Plaintiff
21

22

23

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL; CASE NO. 2:17-cv-01563                                                1
